Citation Nr: 1756402	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitment to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative joint disease, C5-C6 disc protrusions. 

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right humerus fracture.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for residuals of a lumbar spine injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1985, June 2003 to February 2004, and October 2004 to April 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held before the undersigned in August 2014.  A transcript of the hearing is of record.  

The issues of entitlement an in initial rating in excess of 30 percent for IBS, entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease, and service connection for residuals of a lumbar spine injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to an initial rating in excess of 10 percent for residuals of right humerus fracture is requested.   

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to service connection for bilateral hearing loss is requested.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial rating in excess of 10 percent for residuals of right humerus fracture have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claims of entitlement to an initial rating in excess of 10 percent for residuals of right humerus fracture and service connection for bilateral hearing loss; hence, in regards to those two claims, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, in August 2014 written correspondence, the Veteran requested to withdraw his appeal for entitlement to an initial rating in excess of 10 percent for residuals of right humerus fracture and service connection for bilateral hearing loss.  The Board finds that the Veteran's withdrawal of his appeals was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of those two claims and they are dismissed.


ORDER

The appeal with regard to the claim for an initial rating in excess of 10 percent for residuals of right humerus fracture is dismissed.  

The appeal with regard to the claim for service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran claims he is entitled to an initial rating in excess of 30 percent for IBS and an initial rating in excess of 10 percent for cervical spine degenerative joint disease.  

The Veteran claims that his symptoms of IBS have worsened since he was granted service connection.  The Veteran was afforded a VA examination in July 2010, where he complained of an average of 28 days a month of diarrhea with 3 loose bowel movements per day.  The Veteran did not report taking medication to control his IBS symptoms during the July 2010 VA examination.  However, at the August 2014 Board hearing, the Veteran complained of worsening IBS symptoms.  At the hearing, the Veteran noted that he had to take up to 10 pills a day to manage his IBS and was considering the need for adaptive undergarments due to the increasing severity of his symptoms.  He also reported that there have been several occasions where he has used the restroom on himself because he cannot get to the bathroom fast enough.  Further, the Veteran reported that he must be relieved from his job 4 or 5 times to use the restroom during a 12-hour shift.  The Veteran also reported symptoms of gas and nausea.  

The Veteran also claims his cervical neck disability has worsened since the initial rating decision.  On July 2010 VA examination, the Veteran reported chronic neck pain at an 8 of 10 pain level.  He also reported daily stiffness that did not improve throughout the day.  At the August 2014 Board hearing the Veteran complained of worsening symptoms in his cervical spine to include tightening of the neck and blackouts if he turns his head too quickly.  The Veteran also reported periods of radiating pain into his shoulders, which also sometimes radiates down to his hips.  The Veteran also claimed he had an MRI following the September 2010 rating decision, wherein the MRI report indicated an additional cervical vertebra impacted by the diagnosed degenerative joint disease.  

In light of the Veteran's complaints of worsening of his IBS symptoms and cervical spine degenerative joint disease, the Board finds that an examination to ascertain the current severity of the Veteran's IBS and cervical spine disability is needed.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran also contends that he is entitled to service connection for residuals of a lumbar spine injury.  On July 2010 VA examination, the examiner essentially concluded that the Veteran did not have a current back disability since examination of the back at that time was normal.  However, he also opined that it was less likely than not that the Veteran's current lumbar spine complaints were related to the two lumbar back injuries he incurred in service.  Although the Veteran described continuity of pain since service and medical evidence reflects consistent treatment for low back pain, the examiner provided a rationale that "it was not felt that his current back complaints are related to the lifting complaints to the back in 2004."  The examiner indicated that his opinion was based on the fact that the complaints were isolated and brief at the time of the injuries in 2004 and follow up evaluations in 2006 and 2007 were negative for back complaints, which suggests that the initial strain resolved without chronic condition.  

However, subsequent May 2011 VA MRI results reflect mild left neural foraminal narrowing at L3-L4 with mild bilateral facet degeneration and straightening of the lumbar spine that could be related to muscle spasm.  Further, a January 2014 VA record reflects an assessment of lower back spasms.  These records indicate the Veteran may have a current lumbar spine disability.  Additionally, at the August 2014 Board hearing the Veteran re-asserted that he has had continuous lumbar back pain since the injuries in 2004.  As the VA examiner's opinion was in part based on a finding that the Veteran did not have a current lumbar spine disability and the examiner did not consider the Veteran's lay statements regarding the continuity of symptomatology of the claimed residuals of a lumbar spine injury, the Board finds that remand for a new examination is necessary.  

Further, the record indicates that the Veteran has seen a doctor for his back and a primary care physician but it is not clear whether all treatment is through the VA or if he receives some private treatment.  As such, upon remand the AOJ should make efforts to obtain any private treatment that the Veteran identifies.  In addition, as the record also reflects the Veteran receives VA treatment, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142 regarding any private treatment he receives for his IBS, cervical spine, or lumbar spine.  As directed by the Veteran's response, attempt to obtain any identified records.  If these records are unable to be obtained, appropriately notify the Veteran and his representative.  38 C.F.R. § 3.159(e)(1).

2.  Obtain all the Veteran's VA treatment records from January 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his service-connected IBS and cervical spine degenerative joint disease.  The electronic claims file must be made available to the examiner(s) for review in conjunction with the examination(s).

4.  Also after completing the development requested in items 1 and 2, the Veteran should be scheduled for a VA examination to assess the etiology of any lumbar spine disability.  The claims file should be made available to the examiner in conjunction with this request.  All indicated tests or studies should be conducted.

The examiner should specifically address the following: 

A)  The examiner should clearly identify all current chronic disability(ies) of the lumbar spine that have existed since December 2009 (when the Veteran filed his claim).  In doing so, the examiner is asked to consider and comment upon whether the May 2011 MRI results and January 2014 assessment of lower back spasms reflect a current chronic lumbar spine disability.

B)  For any diagnosed lumbar spine disability, is it at least as likely as not (a 50 percent of greater probability) that the Veteran's current lumbar spine disability is related to his service, including treatment for low back pain following injuries in January 2004 and June 2004? 

For purposes of providing this opinion, the examiner must accept as true, and must consider, the Veteran's lay statements that he has experienced ongoing back problems since service, sought treatment, and that the Veteran alleges he stopped treatment because it was not helping the low back condition and stopped medication because he believed he was supposed to stop after a certain time.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate the same and provide a supporting rationale as to why an opinion cannot be made without resorting to mere speculation.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


